DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 3-5, filed 29 January 2021, with respect to the rejection(s) of claims 1, 3-8, and 10-13 rejected under USC 102/103 have been fully considered but they are not persuasive.  See the explanations in the rejection below.  
Applicant’s arguments, see pages 5-6, filed 29 January 2021, with respect to the rejection(s) of claims 14-15 rejected under USC 101 have been fully considered and are persuasive.  
Applicant’s amendments to the drawings filed 29 January 2021 are accepted and therefore the objection to the drawings is hereby withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 4-8, and 11-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chodagiri et al (US 7440123 B2).
Referring to claim 1:
Chodagiri et al disclose an apparatus (18 in Fig. 1) for inspecting a printing of an article comprising:
a data providing device (various via 40/54) adapted to provide printing data for the article based on product data of the article (col. 5, lines 3-30 and 47-58);
a camera device (32) adapted to receive an image (capture image) of an article printed by a printing process and to provide it as image data (col. 6, lines 6-61); and 
a computer device (34) adapted to perform a quality check of the printing process based on a comparison of the printing data with the image data, wherein in the first embodiment the computer device is adapted to create a virtual image (virtual proof image) of the article based on the printing data (col. 7, lines 16-61: the virtual proof is formed by the data transferred from processor 34 to print engine 22 (i.e., printing data), which is ultimately based upon the provided digital image data) for quality checking of the printing process and to compare the virtual image (virtual proof image) of the article with the image of the article captured by the camera device (see next par, then col. 7, line col. 7, lines 48 to col. 8, line 15).
While Chodagiri et al also in the first embodiment create a “virtual press sheet image”, not to be confused with the “virtual proof image”, from the image of the press sheet captured by the camera, this image is ultimately based on the image of the article captured by the camera device and is principle done to remove possible artifacts introduced by possible conditions of the image capture (col. 6, line 62 to col. 7, line 15). virtual proof image) of the article and the image of the article captured by the camera device.
Referring to claim 4:
In Chodagiri et al, the data providing device (34) is adapted to be coupled to a printing machine (22) used for the printing process and to receive and provide from the printing machine machine-specific printing data and/or printing process-specific printing data (col. 5, lines 37 to col. 6, line 6).
Referring to claim 5:
In Chodagiri et al, the computer device (34) is adapted to further perform the quality check of the printing process based on a comparison of the received machine-specific printing data and/or the received printing process-specific printing data with the image data (col. 7, lines 16-47).
Referring to claim 6:
In Chodagiri et al, the data providing device (40/52) is configured to read out working steps to be carried out in the printing process from the product data of the article and the computer device (34) is adapted to limit the quality check of the printing process to the work steps as read out and to be performed (col. 4, lines 43-51).
Referring to claim 7:
In Chodagiri et al, the computer device (34) is adapted to perform a quality check of article characteristics of the article based on a comparison of the printing data with the image data (col. 7, lines 16-46).
Referring to claims 8 and 11-13:
These are the method claims that correspond to the operation or function of the apparatus as set forth in claims 1 and 4-6 and are therefore rejected as laid out above.
Referring to claim 14:
This is the computer claim which reads on the computer in Chodagiri et al (see col. 4, lines 44-52) that performs the functions of the apparatus as set forth in claim 1 and is therefore rejected as laid out above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chodagiri et al as applied to claims 1 and 8 above, and further in view of Braun et al (US 9098794 B2).
Referring to claims 3, 10, and 15:
While Chodagiri et al do not disclose the data providing device (40/54) being adapted to provide the printing data for the article from the product data of the article in a neutral data format, such as the XML format, a well-known device/platform-independent and application/implementation-independent data format, Braun et al discloses providing printing data in such a neutral data format (col. 19, lines 45-59 and 

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yasukawa (US 2007/0188485 A1) discloses a computer device (processing simulation apparatus 2) adapted to create a virtual (reference) image of an article based on the printing data (reference data is generated from original image data) for quality checking of the printing process and to compare the virtual (reference) image of the article with the simulated print image of the article (par. 64).
Minhas (US 20080137914 A1) discloses system for visualizing a print job includes a print job simulator which applies a print job model to print job image data to generate an image which simulates a rendered image of the print job if the print job were to be printed on a specific marking device (abstract).
Manabe et al (US 20180121141 A1) disclose a virtual printer driver 102 that describes a document to be printed in a device-independent format such as XML Paper Specification whereby all the printer drivers 105, 106, and 107 installed in the information processing apparatus 10 are capable of interpreting the document (par. 31). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/Scott A Rogers/
Primary Examiner, Art Unit 2672
06 March 2021